
	
		I
		112th CONGRESS
		2d Session
		H. R. 6056
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2012
			Mr. Stivers (for
			 himself and Mr. Yarmuth) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  energy efficient appliance credit.
	
	
		1.Extension of energy efficient
			 appliance credit
			(a)DishwashersSubparagraphs (D) and (E) of section
			 45M(b)(1) of the Internal Revenue Code of 1986 are each amended by striking
			 calendar year 2011 and inserting calendar year 2011,
			 2012, or 2013.
			(b)Clothes
			 washersSubparagraph (F) of section 45M(b)(2) of such Code is
			 amended by striking calendar year 2011 and inserting
			 calendar year 2011, 2012, or 2013.
			(c)RefrigeratorsSubparagraphs
			 (E) and (F) of section 45M(b)(3) of such Code are each amended by striking
			 calendar year 2011 and inserting calendar year 2011,
			 2012, or 2013.
			(d)Rebasing of
			 limitationParagraph (1) of section 45M(e) of such Code is
			 amended by striking 2010 and inserting
			 2011.
			(e)Effective
			 dates
				(1)In
			 generalExcept as otherwise
			 provided in this subsection, the amendments made by this section shall apply to
			 appliances produced after December 31, 2011.
				(2)LimitationThe
			 amendment made by subsection (d) shall apply to taxable years beginning after
			 December 31, 2011.
				
